        Case 5:20-cv-05799-LHK Document 272 Filed 09/30/20 Page 1 of 3




Census compliance issues in nul v Ross 5:20-cv-05799


Wed 9/30/2020 1:04 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>


  2 attachments (10 MB)
signal-2020-09-30-145213.jpg; signal-2020-09-30-145213-1.jpg;


To the Honorable Judge Koh,

I am a 2020 census enumerator and I think it is important to share with the court that this
morning September 30th, I received a message from my census supervisor instructing us
that enumeration for our zone, Zone 6 is ending TODAY, Sept 30th, with other zones ending
by October 6 "according to the latest federal court ruling".

That seems to be in stark contrast to my understanding of your latest ruling in this case so I
felt the need to share.

Please do not share my name, email address or other identifying information as I fear
retaliation for sharing this information with the court.

Thank you.
Case 5:20-cv-05799-LHK Document 272 Filed 09/30/20 Page 2 of 3
Case 5:20-cv-05799-LHK Document 272 Filed 09/30/20 Page 3 of 3
